Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-12, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ouedraogo (US PG Publication 2019/0158933) in view of Furbeck (US PG Publication 2013/0188922).

	Regarding Claim 1, Ouedraogo (US PG Publication 2019/0158933) discloses a method comprising:
	including (specifies [0104]), in a container file conforming to an ISO base media file format (media content components encapsulated according to the ISO base media file format [0127]), a metadata track (metadata track [0104]; encapsulation providing descriptive metadata and timing information [0147]) referring to an available media content (several streams using different FOVs [0175], projection directions [0179] encapsulated in different media streams using ISO BMFF [0180]; for the media data stream [0147]) of a media track of the container file (encapsulated in different media streams using ISO BMFF [0180]; media content components encapsulated according to the ISO base media file format [0127]), the available media content being 360-degree video (omnidirectional, a 360°, or a virtual reality video sequence [0107], [0122]-[0124]);
	including, in the container file (initialization segment of the versions/file format [0188], encapsulated according to the ISO Base Media File Format and DASH [0127]), at least one sample (metadata samples [0104]) of the metadata track (metadata track containing metadata samples [0104]);
	and indicating, in the at least one sample (metadata samples which specifies [0104]) of the metadata track (metadata track containing metadata samples which specifies [0104]), a viewport (VR content characteristics [0104]; initialization segment of all the versions to parse the information in the file format regarding the FOV of the stream [0188], where metadata is part of “initialization information,” [0104]; FOV [0175], projection direction [0179]; horizontal and vertical FOV angle [0123], and viewpoint [0124]), wherein the viewport is a part of the 360-degree video (A viewport 140 is a 2D image which corresponds to the projection of a panorama image projected on a 3D sphere according to a particular viewpoint and a specific FOV [0122]-[0124], Figs. 1b, 1c) represented by the media track (virtual reality media/content video sequences with different fields of view [0175], different projection directions [0179], encapsulated in different media streams using ISO BMFF [0180]).
	Ouedraogo does not explicitly disclose, but Furbeck (US PG Publication 2013/0188922) teaches that the metadata tracks are timed metadata track (pan, tilt, rotation recorded in file as timed metadata within the media data box [0033]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the metadata tracks of Ouedraogo with timed metadata tracks because Furbeck teaches that with the ability to record orientation information with time stamps in the file as timed metadata, the MPD file can provide this information on a segment or sub-segment basis, and clients could then use this information to decide which representations to download (Furbeck [0048]). This benefit is pertinent Ouedraogo because users of virtual reality media might change their head directions and require different view streams (Ouedraogo [0203]). 

	Regarding Claim 2, Ouedraogo (US PG Publication 2019/0158933) discloses the method of claim 1, wherein the viewport is indicated in the at least one sample of the metadata track (metadata track containing metadata samples which specifies VR content characteristics [0104]) with a horizontal field of view of the viewport (horizontal FOV angle 125 [0123]), a vertical field of view of the viewport (vertical FOV angle 130 [0123]), and a position of the viewport (observation direction viewpoint [0124]), wherein the position is indicated with two angles on a spherical coordinate system indicating a center point of the viewport (yaw, pitch viewpoint [0198]).
	Ouedraogo does not explicitly disclose, but Furbeck () teaches that the metadata tracks are timed metadata track (pan, tilt, rotation recorded in file as timed metadata within the media data box [0033]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the metadata tracks of Ouedraogo with timed metadata tracks because Furbeck teaches that with the ability to record this information with time stamps in the file as timed metadata, the MPD file can provide this information on a segment or sub-segment basis, and clients could then use this information to decide which representations to download [0048].

	Regarding Claim 3, Ouedraogo (US PG Publication 2019/0158933) discloses the method of claim 2, wherein the viewport is additionally indicated in the at least one sample of the metadata track (metadata track containing metadata samples which specifies VR content characteristics [0104]) with an orientation of the viewport, wherein the orientation is indicated with a rotation angle (roll [0198]).
	Ouedraogo does not explicitly disclose, but Furbeck () teaches that the metadata tracks are timed metadata track (pan, tilt, rotation recorded in file as timed metadata within the media data box [0033]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the metadata tracks of Ouedraogo with timed metadata tracks because Furbeck teaches that with the ability to record this information with time stamps in the file as timed metadata, the MPD file can provide this information on a segment or sub-segment basis, and clients could then use this information to decide which representations to download [0048].

	Regarding Claim 5, Ouedraogo (US PG Publication 2019/0158933) discloses a method comprising: 
parsing (it has been observed that… a user must download [0104]), from a container file conforming to an ISO base media file format (media content encapsulated according to the ISO Base Media File Format [0127]), a metadata track (metadata track [0104]) referring to an available media content of a media track (each media data segment [0104]; virtual reality media/content video sequences with different fields of view [0175], different projection directions [0179], encapsulated in different media streams using ISO BMFF [0180]) of the container file (media content encapsulated according to the ISO Base Media File Format [0127]), the available media content being 360-degree video (virtual reality media/content video sequences with different fields of view [0175], different projection directions [0179]; panorama image 105, Fig. 1a, rendered into 360° panorama image, Fig. 1b [0122]-[0124]); 
parsing (it has been observed that… a user must download [0104]), from the container file (media content encapsulated according to the ISO Base Media File Format [0127]), at least one sample of the metadata track (metadata track containing the metadata samples [0104]); 
and parsing (it has been observed that… a user must download [0104]), from the at least one sample of the metadata track (metadata track containing the metadata samples [0104]), a viewport (VR content characteristics [0104]; initialization segment of all the versions to parse the information in the file format regarding the FOV of the stream [0188], where metadata is part of “initialization information,” [0104]; FOV [0175], projection direction [0179]; horizontal and vertical FOV angle [0123], and viewpoint [0124]), wherein the viewport is a part of the 360-degree video (A viewport 140 is a 2D image which corresponds to the projection of a panorama image projected on a 3D sphere according to a particular viewpoint and a specific FOV [0122]-[0124], Figs. 1b, 1c) represented by the media track (virtual reality media/content video sequences with different fields of view [0175], different projection directions [0179], encapsulated in different media streams using ISO BMFF [0180]).
	Ouedraogo does not explicitly disclose, but Furbeck (US PG Publication 2013/0188922) teaches that the metadata tracks are timed metadata track (pan, tilt, rotation recorded in file as timed metadata within the media data box [0033]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the metadata tracks of Ouedraogo with timed metadata tracks because Furbeck teaches that with the ability to record this information with time stamps in the file as timed metadata, the clients could then use this information to decide which representations to download at different times [0048]. This benefit is pertinent the encapsulation file of the prior art because users of virtual reality media might change their head directions and require different view streams (Ouedraogo [0203]). 

	Regarding Claim 6, Claim 6 is rejected on the grounds provided in Claim 2.
	Regarding Claim 7, Claim 7 is rejected on the grounds provided in Claim 3.

	Regarding Claim 9, Ouedraogo (US PG Publication 2019/0158933) discloses the method of claim 8, further comprising:
	determining that the viewport is suitable for displaying (selects the media streams which have the closest FOV to its FOV [0189]);
	and selecting the media track (selects the media stream [0189]) among tracks of the container file (streams encapsulated in ISO BMFF [0180]) based on the at least one value indicative of the quality (client can select the best quality given a viewpoint [0189]) of the viewport (portion 120 of 3D sphere may be viewed, Fig. 1c, [0123]).

	Regarding Claim 10, Ouedraogo (US PG Publication 2019/0158933) discloses an apparatus (computing device 500 Fig. 5, [0246]) comprising at least one processor (CPU 501, Fig. 5) and at least one memory (RAM 502, ROM 503, Fig. 5), said at least one memory stored with code thereon, which when executed by said at least one processor (executable code stored in memory [0254]), causes the apparatus to…
	The remainder of Claim 10 is rejected on the grounds provided in Claim 1. 

	Regarding Claim 11, Claim 11 is rejected on the grounds provided in Claim 2.
	Regarding Claim 12, Claim 12 is rejected on the grounds provided in Claim 3.

	Regarding Claim 14, Ouedraogo (US PG Publication 2019/0158933) discloses an apparatus (computing device 500 Fig. 5, [0246]) comprising at least one processor (CPU 501, Fig. 5) and at least one memory (RAM 502, ROM 503, Fig. 5), said at least one memory stored with code thereon, which when executed by said at least one processor (executable code stored in memory [0254]), causes the apparatus to…
	The remainder of Claim 14 is rejected on the grounds provided in Claim 5.

	Regarding Claim 15, Claim 15 is rejected on the grounds provided in Claim 2.
	Regarding Claim 16, Claim 16 is rejected on the grounds provided in Claim 3.
	Regarding Claim 18, Claim 18 is rejected on the grounds provided in Claim 9.


Claims 4, 8, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ouedraogo (US PG Publication 2019/0158933) in view of Furbeck (US PG Publication 2013/0188922) and Zhang (US Patent 10,284,612).

	Regarding Claim 4, Ouedraogo (US PG Publication 2019/0158933) discloses the method of claim 1, further comprising:
	indicating, in the at least one sample of the metadata track (metadata track containing metadata samples which specifies VR content characteristics [0104]), at least one value indicative of the viewport (information in the file format regarding the FOV of the stream [0188]).
	Ouedraogo does not explicitly disclose, but Furbeck () teaches that the metadata tracks are timed metadata track (pan, tilt, rotation recorded in file as timed metadata within the media data box [0033]).
	Ouedraogo does not explicitly disclose, but Zhang (US Patent 10,284,612) teaches one value indicative of the viewport is value indicative of the quality of the viewport (metadata information comprises quality, Claim 18).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the metadata tracks of Ouedraogo with timed metadata tracks because Furbeck teaches that with the ability to record this information with time stamps in the file as timed metadata, the MPD file can provide this information on a segment or sub-segment basis, and clients could then use this information to decide which representations to download [0048].
It would have been obvious to one of ordinary skill in the art before the application was filed to include the quality metric of Zhang in the metadata of Ouedraogo because Zhang teaches that describing media representation with a quality value may reduce quality fluctuations, improve the quality of experience, and use bandwidth more efficiently (Column 3 lines 25-45), and Ouedrago discloses that the video server generates FOVs at different qualities [0175], and information regarding the FOV must be in the file format [0188]. 

	Regarding Claim 8, Claim 8 is rejected on the grounds provided in Claim 4.
	Regarding Claim 13, Claim 13 is rejected on the grounds provided in Claim 4.
	Regarding Claim 17, Claim 17 is rejected on the grounds provided in Claim 4.


Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Applicant’s invention comprises encapsulating 360-degree video in an ISO-BMFF container file (Claim 1) and generating an MPEG-DASH manifest to describe the 360-degree video to a client (Specification at, e.g., [00212]-[00234], among other places).
Ouedraogo’s disclosure comprises encapsulating 360-degree video in an ISO-BMFF container file (Ouedraogo step 330 Fig. 3a, [0127]) and generating an MPEG-DASH manifest to describe the 360-degree video to a client (Ouedraogo step 340 Fig. 3a).
Applicant argues that Ouedraogo applies to “VR media, which is distinct and different from the 360-degree video claimed,” (Remarks Pp. lines 1-11). This is unpersuasive. Ouedraogo synonymously names 360° video as “virtual reality” video (Ouedraogo [0107]), and Ouedraogo’s Fig. 1b illustrates a rendering of a 360° image (Ouedraogo [0122]) similar to the rendering depicted in Fig. 6 of Applicant’s specification. Ouedraogo’s “virtual reality” is a synonym for Applicant’s 360° video.
Applicant argues that Ouedraogo does not disclose a “viewport”  as a “part of the 360-degree video,” (Remarks Pp. 15 lines 17-18). This is unpersuasive. Applicant defines “viewport” as a portion of the 360° video depicted in Applicant’s Fig. 6, identified by a horizontal and vertical fields of view (Specification at [00259]), and a yaw angle and a pitch angle identifying the center of the field of view (Specification at [00257]). Ouedraogo defines “viewport 140,” (Ouedraogo [0123], Fig. 1C), as a field of view (FOV) of the “3D wide view represented by sphere 115,” (Ouedraogo [0122], Fig. 1B), parameterized by a “horizontal FOV angle,” a “vertical FOV angle,” (Ouedraogo [0123] and Fig. 1C), and a “viewpoint,” depicted in Fig. 1C as a vector from the origin of the 3D sphere through the center of the viewport (Ouedraogo [0122]-[0124]), identified by yaw, pitch, and roll angles (Ouedraogo [0197] and [0203]). Thus Ouedraogo explains that viewport 140 of Fig. 1C is a portion of the 360° video in Fig. 1B, and corresponds to the viewport in Applicant’s Fig. 6. Both Ouedraogo’s and Applicant’s viewport are defined by a horizontal and a vertical field of view, and a vector from the origin of the sphere through the center of the viewport. Ouedraogo, in later portions of the disclosure, uses the phrases FOV and viewpoint, but paragraphs [0122]-[0124] and Figs. 1a, 1b, and 1c make clear that “FOV” and “viewpoint” represent viewports.
Applicant also argues that Oeudraogo is non-analogous art (Remarks Pp. 19 line 23 – Pp. 20) because Ouedraogo is related to “virtual reality” content (Remarks Pp. 19 line 26), creates a DASH manifest (Remarks Pp. 19 line 27), and solves the problem of VR displays having different sizes, which is not a problem similar to what the inventors faced (Remarks Pp. 20 lines 6-10). 
None of these arguments are persuasive. As explained above, both Applicant’s invention and Ouedraogo are in the field of encapsulating 360-degree video in an ISO-BMFF container file and generating an MPEG-DASH manifest to describe the 360-degree video to a client. Furthermore, as will be explained below, creating an encapsulation file is a precursor to creating the manifest (steps 330 and 340 of Oeudraogo Fig. 3a). Thus, despite how Ouedraogo concentrates on the creation of the manifest, it is none-the-less in the field of endeavor of encapsulating 360-degree video, as Applicant’s invention is. While VR displays are of different sizes, the problem addressed by Ouedraogo is how to encapsulate and provide 360-degree video over HTTP to a client (Ouedraogo Figs 2-3). This puts Ouedraogo in the same field of endeavor as Applicant’s invention, and makes it analogous art. 
At Pp. 9 line 4 of Remarks, Applicant argues that the references do not teach “indicating/parsing… a viewport.” 
The full limitation of Claim 1 lines 6-7, contested by Applicant, is “indicating, in the at least one sample of the timed metadata track, a viewport, wherein the viewport is part of the 360-degree video represented by the media track.” The 9/27/2021 rejection sets forth that Ouedraogo discloses “indicating, in the at least one sample of the metadata track, a viewport, wherein the viewport is part of the 360-degree video represented by the media track,” but the metadata track is not a timed-metadata track. 
Specifically, the rejection sets forth that Ouedraogo [0104] discloses “the metadata track containing metadata samples which specifies the VR content characteristics,” (Office Action 9/27/2021 at Pp. 3 top half), where the VR content characteristics are interpreted in view of paragraphs [0175-0180], and [0188] to include the FOV of the encapsulated media streams. In paragraphs [0175]-[0180] “VR content” is defined as different fields of view in 360-degree video, [0175], encapsulated in different media streams of the ISO BMFF encapsulation file, [0180]. Paragraph [0188] indicates that the “FOV of the stream” is in the “initialization segment” of the “versions.” In paragraph [0188], the word “versions” is contrasted with “manifest,” and connotes the encapsulation file. “FOV” is used by Ouedraogo to refer to the viewport [0122]-[0124]. Based on reading Ouedraogo as a whole, Examiner interprets that Ouedraogo includes the viewport of each encapsulated media stream as VR content characteristics in the metadata samples in the metadata tracks.
Applicant argues that the preferred embodiment Ouedraogo is to include the FOV information of the encapsulated streams in the manifest (Remarks Pp. 12 lines 15-24).
Examiner agrees with Applicant’s description of Ouedraogo’s preferred embodiment. However, the preferred embodiment does nothing to negate Ouedraogo’s disclosure of “metadata track containing metadata samples which specifies the VR content characteristics,” [0104], as existing prior art that coexists with and is consistent with Ouedraogo’s preferred embodiment. That is, while the FOV information is in the manifest, it is also in the metadata samples of the metadata track. 
Ouedraogo expressly states the information in the encapsulation file is created “in order to form the streaming manifest,” [0103]. “The encapsulated media presentation is used as input for the generation of a manifest,” [0146]. “The encapsulation format should provide descriptive information that can be extracted by a server and provided in a manifest…,” [0147]. This means that the manifest is populated from information in the encapsulation file; specifically, the VR content characteristics in the metadata samples of the metadata tracks of an encapsulation file [0104]. Furbeck, the secondary reference, corroborates, “With the ability to record this information with timestamps in the file as timed metadata, the Media Presentation Description file could even provide this information…,” [0048]. In other words, Furbeck corroborates that the manifest is produced from information in the encapsulation file, specifically from orientation information in the timed metadata track. 
Based on the combined teachings of Ouedraogo and Furbeck, Examiner concludes that while parsing the metadata samples from the metadata tracks that specify VR content characteristics during streaming causes delay [0104], VR content characteristics are none-the-less indicated in the metadata samples of the metadata track—because they are disclosed to be (Ouedraogo [0104]), and required to be in order to be extracted from the encapsulation file and provided in the manifest (Oueraogo [0103], [0146], [0147]; Furbeck [0048]). 
At Pp. 9 line 4 and Pp. 12 line 15-24 of Remarks, Applicant also argues that the references do not teach “parsing… a viewport.” This argument pertains to Claim 5, lines 6-7, which state, “parsing, from the at least one sample of the timed metadata track, a viewport, wherein the viewport is a part of the 360-degree video represented by the media track.” 
In addition, Applicant argues at Remarks Pp. 8 line 1, Pp. 23 lines 4-6, 11-14, and Pp. 24 line 28, that Ouedraogo teaches away from “use of a timed metadata track” (Pp. 24 line 28) because Ouedraogo presents embodiments in which signaling is included in a manifest or MPD to avoid the use of a metadata track, (Pp. 23 lines 7-8). As explained above, “indicating… a timed metadata track” in lines 6-7 of Claim 1 is performed by Ouedraogo; therefore, Applicant’s argument regarding teaching away pertains only to “parsing… a timed metadata track” recited in lines 6-7 of Claim 5. 
The limitation “parsing… a timed metadata track…,” in lines 6-7 of Claim 5, is mapped to Ouedraogo [0104], which states, “a user must download… the metadata track containing metadata samples which specifies the VR content characteristics.” Furbeck is relied upon to teach modifying the metadata track to a timed-metadata track (Furbeck [0033], [0048]).
Examiner agrees with Applicant’s analysis at Pp. 12 lines 15-24 of Remarks that the preferred embodiment of Ouedraogo does not include “parsing, from the at least one sample of the timed metadata track, a viewport,” because the preferred embodiment extracts the viewport from the encapsulated file and provides it in the manifest to resolve the delay in the streaming of the media (Ouedraogo [0104]-[0105], [0188]). However, Ouegraogo’s preferred embodiment does not negate the fact that parsing (i.e., “a user must download…,” Ouedraogo [0104]) the metadata track containing the metadata samples which specifies the VR content characteristics is disclosed as being prior art (Ouedraogo [0104]). 
Paragraph [0104] begins with the phrase, “it has been observed that…,” which indicates that the disclosure of [0104] is active prior art. Therefore, even though Ouedraogo does not recommend parsing the metadata track containing the metadata samples from the encapsulated file during streaming, doing so is well-known in the art. 
“A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). In this case, “a user must download… the metadata track containing metadata samples which specifies the VR content characteristics,” Ouedraogo [0104], is a known process described as somewhat inferior. It does not become patentable simply because it has been described as inferior. Therefore, although a user downloading a metadata track having metadata samples that specify VR content characteristics is non-preferred, it is none-the-less known, and cannot be patented.
For these reasons, Applicant’s arguments against Ouedraogo are not persuasive. 
Applicant also argues against the office action’s reliance on Furbeck, but the arguments are unpersuasive.
Furbeck teaches inserting pan/tilt/rotation information describing the orientation of captured video in a timed-metadata track of an ISO BMFF file (Furbeck [0033]). Furbeck is relied upon to replace the metadata track of Ouedraogo with a timed metadata track. Furbeck teaches that the use of a timed-metadata track provides the advantages of enabling clients to select different viewpoints of video at different times based on which area of a scene they’d like to view [0048]; for example, a client would download a view of a goal-area of a hockey game when a goal is scored, but a view of the center of the rink when a fight breaks out (Furbeck [0048]). This solution is pertinent to Ouedraogo because viewers of 360° video might swivel their heads and require different viewpoints of video at different times (e.g., movement of the head around the viewing direction axis, Ouedraogo [0203]).
Applicant argues that Furbeck’s orientation represents the viewpoint of all of the video, not a portion of it (Remarks Pp. 13 line 26 – Pp. 14 line 2); it is not a viewport in 360° video (Remarks Pp. 17 lines 21-23; Pp. 18 lines 1-2), it does not represent a portion of available video (Remarks Pp. 14 lines 5-6; Pp. 15 lines 3-5; Pp. 19 lines 3-5, Pp. 22 lines 14-27); it instead represents a capture direction of the camera (Remarks Pp. 14 lines 3-4, 17-23; Pp. 17 line 28, Pp. 21 lines 26-28). 
This reasoning is not persuasive because Applicant argues against Furbeck individually when the rejection is based on a combination of references (MPEP 2145 (IV)). The combination of references includes modifying Ouedraogo to place the Ouedraogo’s VR content characteristics in a timed-metadata track, instead of the metadata track it discloses (Ouedraogo [0104]). Ouedraogo’s VR content characteristics are interpreted in view of paragraphs [0123]-[0124], [0175]-[0180], and [0188] to include the viewport of each encapsulated stream. Ouedraogo’s viewport has been shown above to be the same as Applicant’s viewport. Applicant’s argument regarding Furbeck’s orientation not being a viewport is not persuasive because the combination of references does not include replacing Ouedraogo’s VR content characteristics with Furbeck’s orientation; it includes replacing Ouedraogo’s metadata track with a timed-metadata track (Furbeck [0048]). Replacing a metadata track with a timed-metadata track provides the benefit of enabling a client to choose different VR content at different times, and the benefit is not negated by the semantic difference between Ouedraogo’s VR content characteristics and Furbeck’s orientation.
Along this line, Applicant argues that the viewpoint of Furbeck is lexicographically different than the viewport of Applicant’s invention (Remarks Pp. 22 lines 8-11), and Furbeck is related to linking geographic orientation, e.g., absolute geomagnetic orientation, with video, not field of view with video (Remarks Pp. lines 12-20). 
These arguments are not persuasive because the information describing the orientation of video of Furbeck is similar to the information describing VR content characteristics of Ouedraogo. The orientation of Furbeck is identified by pan, tilt, and rotation angles (Fig. 8 and [0033]), and represents the client’s viewing direction (“clients might then decide which view to download based on the locations and/or position of the camera,” Furbeck [0048]). VR content characteristics of Ouedraogo include the “viewpoint,” (Ouedraogo Fig. 1c, [0123]-[0124]), identified by yaw, pitch, and roll angles (Ouedraogo [0203]) that represents the viewer’s “observation direction,” (Ouedraogo [0124]). Yaw, pitch, and roll angles correspond respectively to pan, tilt, and rotation angles (See Furbeck Fig. 8 and Ouedraogo [0203]). Ouedraogo’s viewpoint and Furbeck’s orientation are both identified by three angles and both represent the client’s viewing direction, leading one of ordinary skill in the art to deduce that the benefits of indicating Furbeck’s orientation in a timed-metadata track apply equally well to the indicating of Ouedraogo’s VR content characteristics (Furbeck [0048]). The structural similarities between Furbeck’s orientation and Ouedraogo’s VR content characteristics motivate the combination. 
Remarks Pp. 22 lines 8-11 do not make clear whether Applicant’s assertion of lexicographical difference applies additionally to a difference between the “timed metadata” of Furbeck and the “timed metadata” of Applicant. However, “timed metadata” is a term of art defined in the ISO/IEC 14496-12 (ISO BMFF) international standard. Neither Furbeck nor Applicant have expressly disavowed of the ordinary meaning of the term. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning (MPEP 2111.01 (IV)). In this case, neither Furbeck nor Applicant have set forth a special definition for “timed metadata” that differs from the definition set forth in the ISO BMFF international standard. Therefore, both Furbeck’s and Applicant’s “timed metadata” are interpreted to be the same, consistent with the description provided in the ISO BMFF standard.
On Pp. 14 of Remarks, Applicant makes incomprehensible statements regarding Furbeck: Applicant states that Furbeck discloses “actual media data for a presentation is contained in the ‘media data box’ which only stores the captured video content, whereas all metadata is stored in ‘tracks’ of ‘a media box, [which] despite its name, is purely metadata and should not be consumed with the media box,” (Remarks Pp. 14 lines 24-28, citing Furbeck [0018]). 
This passage is a misquotation of Furbeck paragraph [0018]. Because of an uneven number of quotes in the passage, the passage leaves unclear which text is intended to be a quote of Furbeck, and which text is Applicant’s interpretation. 
Furbeck’s paragraph [0018] describes some of the data structures in an ISO BMFF encapsulation file. One data structure is a “media data box,” which stores the video data (Furbeck [0018]). Another data structure is a “media box,” which does not store video, but stores metadata (Furbeck [0018]). These descriptions are unrelated to Furbeck’s disclosure of inserting pan/tilt/rotation of a view of video in a timed-metadata [0033], [0048], which is a different data structure in the ISO BMFF standard. Therefore, how Applicant’s Remarks regarding paragraph [0018] pertain to the office action are unclear.
On Pp. 26 lines 6-7, Applicant argues that the combination of Furbeck’s metadata tracks with DASH would not have been imaginable to one skilled in the art. This argument is not persuasive because Furbeck instructs the reader that the disclosure of Furbeck is to be used with DASH: “Devices could record… so that it is compatible with… DASH,” [0047]. In addition, Ouedraogo discloses that ISO BMFF is typically used with DASH [0103]. Therefore, one of ordinary skill in the art would find it obvious to use the timed-metadata of Furbeck with DASH.
	Applicant also argues that one would not have been motivated to modify Ouedraogo to store the VR content characteristics in a timed--metadata track instead of a metadata track because it would contradict Ouedraogo’s preferred embodiment of storing the viewport in the manifest (Remarks Pp. 23 lines 4-6). This is unpersuasive.
	As explained above, the preferred embodiment of Ouedraogo includes “indicating” VR content characteristics in metadata samples of a metadata track of an ISO BMFF encapsulation file, (Ouedraogo [0104]), as recited in lines 6-7 of Claim 1; but does not include “parsing,” as recited in lines 6-7 of Claim 5. Therefore, this argument pertains only to Claim 5.
	While the preferred embodiment of Ouedraogo does not include “parsing” the  VR content characteristics from metadata samples of a metadata track of an ISO BMFF file because it causes delay [0104], the prior art disclosed by Ouedraogo does include a user downloading, i.e., “parsing,” the metadata tracks to derive the VR content characteristics (Ouedraogo [0104]). 
The benefits of indicating said VR content characteristics in a timed-metadata track, e.g., enabling clients to choose different VR content at different times, taught by Furbeck [0048], apply to said prior art. That is, in the prior art disclosed by Ouedraogo, a user downloading timed-metadata tracks specifying VR content characteristics will have the ability to choose different viewpoints at different times.
The law is that “a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). While a user downloading timed-metadata tracks containing metadata samples that specify VR content characteristics (Ouedraogo [0104], as modified by Furbeck to replace the metadata track with a timed--metadata track) would be inferior to Ouedraogo’s preferred embodiment, it is none-the-less motivated by a teaching and a suggestion from Furbeck (MPEP 214 (I)(G)) that addresses need or problem known in the field of endeavor at the time of invention (MPEP 2143.01 citing Zup v. Nash Mfg., 896 F.3d 1365, 1371). For this reason, the prior art disclosed by Ouedraogo, modified by Furbeck, is obvious, and it is not patentable though it might be described as somewhat inferior. 
For these reasons, Applicant’s arguments against Ouedraogo individually, Furbeck individually, and the combination of Ouedraogo modified by Furbeck are not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190141359
METHOD, DEVICE, AND COMPUTER PROGRAM FOR ADAPTIVE STREAMING OF VIRTUAL REALITY MEDIA CONTENT

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHADAN E HAGHANI/Examiner, Art Unit 2485